Citation Nr: 0001094	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  98-03 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether the appellant has excessive income for the receipt of 
Department of Veterans Affairs (VA) improved death pension 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the benefit sought on appeal.  
The appellant is the surviving spouse of the veteran, who had 
active service from August 1945 to March 1949 and from 
October 1950 to November 1951. 


FINDING OF FACT

The appellant's annual countable income, for the annualized 
period beginning March 6, 1996, exceeded the maximum annual 
income limitation for a surviving spouse with one dependent.


CONCLUSION OF LAW

The criteria for payment of improved death pension benefits 
for the annualized period beginning March 6, 1996 have not 
been met.  38 U.S.C.A. §§ 1541, 5107 (West 1991); 38 C.F.R. 
§§ 3.23, 3.271, 3.272 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a). 
When an appellant submits a well-grounded claim, VA must 
assist her in developing facts pertinent to that claim. 38 
U.S.C.A. § 5107(a). Evidence has been submitted concerning 
the appellant's income.  Furthermore, the appellant has been 
given ample opportunity to provide information regarding any 
unreimbursed medical expenses; however, the present record 
does not contain any evidence that she has claimed any 
unreimbursed medical expenses.  At this time, the Board is 
satisfied that all available relevant evidence that may be 
obtained has been obtained regarding the claim, and that no 
further assistance to the appellant is required to comply 
with 38 U.S.C.A. § 5107(a).

Governing regulations provide that payments of any kind from 
any source shall be counted as income for improved death 
pension in the 12-month annualization period in which 
received, unless specifically excluded under 38 C.F.R. §  
3.272.  See 38 C.F.R. § 3.271 (1999); Springer v. West, 11 
Vet. App. 38 (1998).  Income from retirement benefits and 
Social Security Administration (SSA) benefits are included 
because they are not specifically excluded.  See generally 
Springer.  The maximum annual income limitation for a 
surviving spouse with one dependent, and not in receipt of 
special monthly pension, effective December 1, 1995, was 
$7,240.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  Medical 
expenses in excess of 5 percent of the maximum annual pension 
rate may be excluded from an individual's annual income for 
the same 12-month period to the extent they were paid and 
unreimbursed.  38 C.F.R. § 3.272(g)(2).

In addition to her own annual income, the surviving spouse's 
annual income includes the annual income of each child of the 
veteran in his/her custody to the extent such child's income 
is reasonably available to or for him/her, unless in the 
judgment of VA to do so would work a hardship on the 
surviving spouse.  There is a rebuttable presumption that all 
of the child's income is reasonably available to or for the 
surviving spouse.  38 C.F.R. § 3.23(d)(5) (1999). 

With respect to the relevant evidence of record, the claims 
file includes a VA form 21-534 (Application for Dependency 
and Indemnity Compensation, Death Pension and Accrued 
Benefits by a Supervising Spouse or Child (Including Death 
Compensation if Applicable)) submitted by the appellant on 
March 6, 1996.  This application for benefits shows the 
appellant declared that her income included monthly IBM 
pension payments of $370, which total $4,440 per year.  In 
addition, her income includes SSA monthly benefits of $664, 
which total $7,968 per year.  These amounts are further 
confirmed by January 1998 correspondence from [redacted], 
[redacted] and [redacted], the appellant's 
children.  The record is devoid of any evidence supporting 
any contention or conclusion that the exclusionary provisions 
of 38 C.F.R. §  3.272 are for application with regard to the 
SSA or IBM pension.  As such, the Board finds the appellant's 
annual countable income from SSA and IBM pension is $12,408.

In addition, the March 1996 VA form 21-534 shows the income 
of the appellant's dependent child, [redacted], includes a 
$1,000 plus interest monthly payment ($12,000 annually, 
approximately) from an accident settlement award, and SSA 
monthly benefits of $487 ($5,844 annually), which in the 
aggregate total an annual income of $17,844.  In this regard, 
a March 1997 statement from the appellant's representative 
notes that [redacted]'s monthly income of $1,000 is not 
reasonably available to the appellant as these funds, as per 
a March 2, 1988 State Court order, are to be used exclusively 
for [redacted]'s support.  Furthermore, the January 1998 
statement from the appellant's children essentially contends 
that to include [redacted]'s settlement award would cause undue 
hardship to the appellant given her current expenses.  

In light of the appellant's own income from SSA and IBM 
pension the Board concludes that it need not reach the above 
contention that [redacted]'s income is not reasonably available 
to the appellant and/or the contention that to include it 
would work a hardship on the surviving spouse, since even 
with completely excluding [redacted]'s annual income of $17,844 
plus interest, the appellant does not meet the requirements 
for an award of improved disability pension benefits.  Her 
own annual income of $12,408 continues to exceed the $7,240 
limitation.  As such, the appellant's claim of entitlement to 
VA death pension benefits for the annualized period beginning 
March 6, 1996 is denied.  38 U.S.C.A. §§ 1541, 5107; 38 
C.F.R. §§ 3.23, 3.271, 3.272.  She is entitled to reopen her 
death pension claim at any time, especially if she has a 
significant decrease in income, including a change due to 
unreimbursed medical expenses.

Lastly, the Board acknowledges that expenses of last 
illnesses, burials, and just debts, which are paid during the 
calendar year following that in which the death occurred may 
be deducted from annual income for the 12-month annualization 
period in which they were paid or from annual income for any 
12-month annualization period which begins during the 
calendar year of death, whichever is to the claimant's 
advantage.  Otherwise, such expenses are deducted only for 
the 12-month annualization period in which they were paid.  
Any such expenses paid subsequent to death but prior to date 
of entitlement are not deductible.  38 C.F.R. § 3.272(h).  
The effective date of an award of improved death pension 
benefits for claims received on or after October 1, 1984, is 
the first day of the month in which the veteran's death 
occurred if the claim is received within 45 days after the 
date of death; otherwise, the effective date is the date of 
receipt of claim. 38 C.F.R. § 3.400(c)(3)(ii).

In this case, the record contains receipts dated July 17, 
1995 and September 1995 noting payment for expenses incurred 
due to the veteran's burial.  Since the appellant did not 
submit her claim for benefits within 45 days of the date of 
the veteran's death, which was on July [redacted], 1995, the 
effective date of her award is the date of receipt of her 
claim March 6, 1996.  See 38 C.F.R. §§ 3.272(h), 38 C.F.R. § 
3.400(c)(3)(ii).  As such, the expenses of last illnesses, 
burials, and just debts incurred by the appellant, given that 
they were paid after the veteran's death (July [redacted], 1995), but 
prior to the appellant's entitlement (March 6, 1996), they 
cannot be deducted from the appellant's annual countable 
income for improved death pension purposes.  


ORDER

As the appellant's income was excessive for the annualized 
period beginning March 6, 1996, entitlement to improved death 
pension benefits based upon that income is not established.  
The appeal is denied.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 

